Title: To James Madison from George W. Erving (Abstract), 2 February 1805
From: Erving, George W.
To: Madison, James


2 February 1805, London. No. 48. “I have the honor herewith to inclose copy of a letter which I have this day received from the Admiralty respecting the Cases of Thomas Brown, James Thomas, and William Simpson, American Seamen impressed from the Ship ‘General Davie’ of Plymouth in North Carolina, Thomas Cox Master; & to transmit also their letters to me setting forth the circumstances of their impressment & detention.
“My several applications to the Lords of the Admiralty for the discharge of these men were as follows, Vizt
“Thomas Brown and James Thomas—11th. January and William Simpson the 11th. and 28th. January.
“You will please to observe that their discharge is now definitively refused upon the Ground of their having been delivered over to the British service by their Captain Thomas Cox, who at the same time took upon himself to declare that they were not in fact American Citizens as they pretended, and as their Certificates indicated; having thus been guilty not only of the most cruel injustice, but having as far as in him lay, attached discredit to the documents issued by competent authorities in the United States, against which the British Officers are already sufficiently disposed to except on all occasions where the slightest suspicion affords grounds or plea for exception.
“As complaints of a similar nature in individual instances have been before made to me, I have considered it my duty on this occasion comprizing three Cases, and in which I have the authority of the Admiralty itself to support the truth of the statement made by the men, to submit the circumstances to your Consideration, that you may if you shall see fit, cause Captain Cox to be prosecuted, & an example to be made which will doubtless operate beneficially upon the conduct of such other masters as may be disposed to practice similar acts of violence. It appears that all the men were in possession of regular certificates, William Simpson’s and Thomas Brown’s are herewith inclosed [not found], James Thomas’s I transmitted to the Admiralty from which it has not been returned to me. One of the letters contains a Copy of William Simpson’s.”
Adds in a postscript dated 7 Feb. 1805: “Since writing the foregoing, I have by another Application obtained the discharge of James Thomas, and having therefore some hopes of succeeding also in a demand for the other two men, I do not inclose their Protections which will be necessary for them if they should be released, the Copies of the documents which their letter contains are correct.”
